Case 1:20-cv-00851-NYW Document 1 Filed 03/27/20 USDC Colorado Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No. _________________________
AMINE MAKSI,
      Plaintiff,
v.

ROUTE RIDERS CO, INC.;
ROUTE RIDER CO, LLC
PRAVEEN RAO, individually, and in his official corporate capacity; and
ANU SINGH, individually, and in her official corporate capacity,
      Defendants.



                                     COMPLAINT



      Plaintiff, Amine Maksi (“Plaintiff”), sues the Defendants, Route Riders CO, Inc.;

Route Rider CO, LLC; Praveen Rao, and Anu Singh (“Defendants” or “Route Riders”)

and alleges as follows:

                             PRELIMINARY STATEMENT

      1.      This is an action for unpaid wages, liquidated damages, attorneys’ fees,

costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et

seq.; the Colorado Minimum Wage Act (“CMWA”), Colorado Revised Statutes (“CRS”)

Title 8, Article 6; and the Colorado Wage Act (“CWA”), CRS § 8-4-101, et seq. for

Defendants’ failure to pay Plaintiff all earned minimum wages and all earned wages.

      2.      The FLSA was enacted “to protect all covered workers from substandard

wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450
Case 1:20-cv-00851-NYW Document 1 Filed 03/27/20 USDC Colorado Page 2 of 11




U.S. 728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees

a minimum wage of pay for all time spent working during their regular 40-hour

workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-

exempt employees one and one-half their regular rate of pay for all hours worked in

excess of 40 hours in a workweek. See 29 U.S.C § 207.

       3.     The CMWA, C.R.S. Title 8, Article 6 establishes the law regarding

minimum wage within the State of Colorado.

       4.     The CWA, CRS § 8-4-101, et seq. establishes the law regarding the

payment of wages within the State of Colorado.

                               JURISDICTION AND VENUE

       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and

law of the United States. This Court also has subject matter jurisdiction pursuant 28

U.S.C. § 1367 because the state law claims asserted herein are so related to claims in

this action over which this Court has subject matter jurisdiction that they form part of the

same case or controversy under Article III of the United States Constitution.

       6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because

acts giving rise to the claims of Plaintiff occurred within the District of Colorado, and

Defendants regularly conduct business in and have engaged in the wrongful conduct

alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                          PARTIES
Case 1:20-cv-00851-NYW Document 1 Filed 03/27/20 USDC Colorado Page 3 of 11




       7.     At all material times, Plaintiff is an individual residing in Jefferson County,

Colorado, and is a former employee of Defendants.

       8.     At all material times, Defendant Route Riders CO, Inc. is a corporation

licensed to transact business in the State of Colorado. At all material times, Defendant

Route Riders CO, Inc. does business, has offices, and/or maintains agents for the

transaction of its customary business in Denver County, Colorado.

       9.     At all material times, Defendant Route Riders CO, Inc. does business as

“Route Riders.”

       10.    At all relevant times, Defendant Route Riders CO, Inc. was an employer

under the FLSA. The FLSA defines “employer” as any person who acts directly or

indirectly in the interest of an employer in relation to an employee. At all relevant times,

Defendant Route Riders CO, Inc. had the authority to hire and fire employees,

supervised and controlled work schedules or the conditions of employment, determined

the rate and method of payment, and maintained employment records in connection

with Plaintiff’s employment with Defendants. As a person who acted in the interest of

Defendants in relation to the company’s employees, Defendant Route Riders CO, Inc. is

subject to liability under the FLSA.

       11.    At all material times, Defendant Route Rider CO, LLC is a limited liability

company licensed to transact business in the State of Colorado. At all material times,

Defendant Route Rider CO, LLC does business, has offices, and/or maintains agents

for the transaction of its customary business in Denver County, Colorado.
Case 1:20-cv-00851-NYW Document 1 Filed 03/27/20 USDC Colorado Page 4 of 11




       12.    At all material times, Defendant Route Rider CO, LLC does business as

“Route Riders.”

       13.    At all relevant times, Defendant Route Rider CO, LLC was an employer

under the FLSA. The FLSA defines “employer” as any person who acts directly or

indirectly in the interest of an employer in relation to an employee. At all relevant times,

Defendant Route Rider CO, LLC had the authority to hire and fire employees,

supervised and controlled work schedules or the conditions of employment, determined

the rate and method of payment, and maintained employment records in connection

with Plaintiff’s employment with Defendants. As a person who acted in the interest of

Defendants in relation to the company’s employees, Defendant Route Rider CO, LLC is

subject to liability under the FLSA.

       14.    Defendant Praveen Rao is an owner of Route Riders and was at all

relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).

       15.    Under the FLSA, Defendant Praveen Rao is an employer. The FLSA

defines “employer” as any individual who acts directly or indirectly in the interest of an

employer in relation to an employee. Praveen Rao is an owner of Route Riders. At all

relevant times, he had the authority to hire and fire employees, supervised and

controlled work schedules or the conditions of employment, determined the rate and

method of payment, and maintained employment records in connection with Plaintiff’s

employment with Defendants. As a person who acted in the interest of Defendants in

relation to the company’s employees, Praveen Rao is subject to individual liability under

the FLSA.
Case 1:20-cv-00851-NYW Document 1 Filed 03/27/20 USDC Colorado Page 5 of 11




       16.    Defendant Anu Singh is an owner of Route Riders and was at all relevant

times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).

       17.    Under the FLSA, Defendant Anu Singh is an employer. The FLSA defines

“employer” as any individual who acts directly or indirectly in the interest of an employer

in relation to an employee. Anu Singh is an owner of Route Riders. At all relevant

times, she had the authority to hire and fire employees, supervised and controlled work

schedules or the conditions of employment, determined the rate and method of

payment, and maintained employment records in connection with Plaintiff’s employment

with Defendants. As a person who acted in the interest of Defendants in relation to the

company’s employees, Anu Singh is subject to individual liability under the FLSA.

       18.    At all material times, Defendants Route Riders CO, Inc. and Route Rider

CO, LLC are “employers” as defined by The CMWA, C.R.S. Title 8, Article 6.

       19.    At all material times, Defendants Route Riders CO, Inc. and Route Rider

CO, LLC are Plaintiff’s “employer” as defined by the CWA, CRS § 8-4-101, et seq.

       20.    Defendants individually and/or through an enterprise or agent, directed

and exercised control over Plaintiff’s work and wages at all relevant times.

       21.    Plaintiff, in his work for Defendant, was employed by an enterprise

engaged in commerce that had annual gross sales of at least $500,000.

       22.    At all relevant times, Plaintiff, in his work for Defendant, was engaged in

commerce or the production of goods for commerce.

       23.    At all relevant times, Plaintiff, in his work for Defendant, was engaged in

interstate commerce.
Case 1:20-cv-00851-NYW Document 1 Filed 03/27/20 USDC Colorado Page 6 of 11




      24.    Plaintiff, in his work for Defendant, regularly handled goods produced or

transported in interstate commerce.

                                NATURE OF THE CLAIM

      25.    Defendants own and/or operate as Route Riders, an enterprise located in

Denver County, Colorado.

      26.    Plaintiff was hired by Defendants and worked for Defendants between

February 16, 2020 and February 29, 2020.

      27.    Defendants, in their sole discretion, agreed to pay Plaintiff $160 per day,

regardless of the number of hours he worked.

      28.    Plaintiff worked for approximately two weeks for Defendants.

      29.    During Plaintiff’s employment with Defendants, he worked approximately

ten shifts consisting of between eight and 12 hours per shift.

      30.    Defendants paid Plaintiff no wages whatsoever for the entire duration of

the final two-week pay period of his employment.

      31.    As a result of not having paid any wage whatsoever to Plaintiff for the final

two-week pay period of his employment with Defendants, Defendants failed to pay the

applicable minimum wage to Plaintiff.

      32.    As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).

      33.    As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).
Case 1:20-cv-00851-NYW Document 1 Filed 03/27/20 USDC Colorado Page 7 of 11




       34.     As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated the CMWA, C.R.S. Title 8,

Article 6.

       35.     As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated the CWA, CRS § 8-4-101,

et seq.

       36.     Defendants have and continue to violate the FLSA by not paying Plaintiff

the full applicable minimum wage for all hours worked during his regular workweeks.

       37.     Defendants have and continue to violate the CMWA, C.R.S. Title 8, Article

6 by not paying Plaintiff the full applicable minimum wage for all hours worked during his

regular workweeks.

       38.     Defendants have and continue to violate the CWA, CRS § 8-4-101, et seq.

       39.     by not paying Plaintiff any wage whatsoever for all hours worked during

his regular workweeks.

       40.     Plaintiff is a covered employee within the meaning of the FLSA.

       41.     Plaintiff is a covered employee within the meaning of the CMWA, C.R.S.

Title 8, Article 6.

       42.     Plaintiff is a covered employee within the meaning of the CWA, CRS § 8-

4-101, et seq.

       43.     Plaintiff was a non-exempt employee.

       44.     Defendants refused and/or failed to properly disclose to or apprise Plaintiff

of his rights under the FLSA.
Case 1:20-cv-00851-NYW Document 1 Filed 03/27/20 USDC Colorado Page 8 of 11




      45.    Defendants individually and/or through an enterprise or agent, directed

and exercised control over Plaintiff’s work and wages at all relevant times.

      46.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover

from Defendants compensation for unpaid wages, an additional amount equal amount

as liquidated damages, interest, and reasonable attorney’s fees and costs of this action

under 29 U.S.C. § 216(b).

      47.    Due to Defendants’ Route Riders CO, Inc. and Route Rider CO, LLC

illegal wage practices, Plaintiff is entitled to recover from Defendants compensation for

unpaid wages, liquidated damages, interest, and reasonable attorney’s fees and costs

of this action under the CMWA, C.R.S. Title 8, Article 6.

      48.    Due to Defendants’ Route Riders CO, Inc. and Route Rider CO, LLC

illegal wage practices, Plaintiff is entitled to recover from Defendants compensation for

unpaid wages, liquidated damages, interest, and attorneys’ fees under the CWA, CRS §

8-4-101, et seq.

                    COUNT ONE: FAIR LABOR STANDARDS ACT
                       FAILURE TO PAY MINIMUM WAGE

      49.    Plaintiff realleges and incorporates by reference all allegations in all

preceding paragraphs.

      50.    Defendants willfully failed or refused to pay Plaintiff any wages

whatsoever for any of the hours that Plaintiff worked for them during the final two-week

pay period of his employment.

      51.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the

required minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).
Case 1:20-cv-00851-NYW Document 1 Filed 03/27/20 USDC Colorado Page 9 of 11




       52.    Plaintiff is therefore entitled to compensation for the full applicable

minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount

as liquidated damages, together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Amine Maksi, individually, respectfully request that the

Court grant relief in Plaintiff’s favor, and against Defendants for compensation for

unpaid minimum wages, plus an additional equal amount as liquidated damages,

prejudgment and post-judgment interest, reasonable attorneys’ fees, costs, and

disbursements of this action, and any additional relief this Court deems just and proper.

                   COUNT TWO: COLORADO MINIMUM WAGE ACT
                        FAILURE TO PAY MINIMUM WAGE

       53.    Plaintiff realleges and incorporates by reference all allegations in all

preceding paragraphs.

       54.    Defendants Route Riders CO, Inc. and Route Rider CO, LLC willfully

failed or refused to pay Plaintiff any wages whatsoever for any of the hours that Plaintiff

worked for them during the final two-week pay period of his employment.

       55.    Defendants’ Route Riders CO, Inc. and Route Rider CO, LLC practice of

willfully failing or refusing to pay Plaintiff at the required minimum wage rate violates

The CMWA, C.R.S. Title 8, Article 6.

       56.    Plaintiff is therefore entitled to compensation for the full applicable

minimum wage at an hourly rate, to be proven at trial, plus an additional amount as

liquidated damages, together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Amine Maksi, individually, respectfully requests that the

Court grant relief in Plaintiff’s favor, and against Defendants Route Riders CO, Inc. and
Case 1:20-cv-00851-NYW Document 1 Filed 03/27/20 USDC Colorado Page 10 of 11




 Route Rider CO, LLC for compensation for unpaid minimum wages, plus an additional

 amount equal to twice the unpaid minimum wages, prejudgment and post-judgment

 interest, reasonable attorneys’ fees, costs, and disbursements of this action, and any

 additional relief this Court deems just and proper.

                         COUNT THREE: COLORADO WAGE ACT
                           FAILURE TO PAY WAGES OWED

        57.     Plaintiff realleges and incorporates by reference all allegations in all

 preceding paragraphs.

        58.     Defendants Route Riders CO, Inc. and Route Rider CO, LLC willfully

 failed or refused to pay Plaintiff any wages whatsoever for any of the hours that Plaintiff

 worked for them during the final two-week pay period of his employment.

        59.     Defendants’ Route Riders CO, Inc. and Route Rider CO, LLC practice of

 willfully failing to pay Plaintiff wages for labor performed violates the CWA, CRS § 8-4-

 101, et seq.

        60.     Plaintiff is therefore entitled to compensation for the full applicable

 minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount

 as liquidated damages, together with interest, costs, and reasonable attorney fees.

        WHEREFORE, Plaintiff, Amine Maksi, individually, respectfully requests that the

 Court grant relief in Plaintiff’s favor, and against Defendants Route Riders CO, Inc. and

 Route Rider CO, LLC for compensation for unpaid wages, liquidated damages,

 prejudgment and post-judgment interest, reasonable attorneys’ fees, costs, and

 disbursements of this action, and any additional relief this Court deems just and proper.
Case 1:20-cv-00851-NYW Document 1 Filed 03/27/20 USDC Colorado Page 11 of 11




      RESPECTFULLY SUBMITTED this 27th day of March, 2020.

                                   BENDAU & BENDAU PLLC

                                   By: /s/ Clifford P. Bendau, II
                                   Clifford P. Bendau, II (OH No. 0089601)
                                   Christopher J. Bendau
                                   BENDAU & BENDAU PLLC
                                   P.O. Box 97066
                                   Phoenix, Arizona 85060
                                   Telephone AZ: (480) 382-5176
                                   Email: cliffordbendau@bendaulaw.com
                                           chris@bendaulaw.com
                                   THE LAW OFFICES OF SIMON & SIMON
                                   By: /s/ James L. Simon
                                   James L. Simon (OH No. 0089483)
                                   6000 Freedom Square Dr.
                                   Independence, OH 44131
                                   Telephone: (216) 525-8890
                                   Facsimile: (216) 642-5814
                                   Email: jameslsimonlaw@yahoo.com
